Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 8, 11 and 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 11,082,972. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table shows mapping of how the claim of the instant application are made obvious by applicant and in views of what was known in the prior art at the time of invention. 
            
US Patent 11,082,972
Instant Application 17/444,354
Claim 1  

A method performed by a terminal for receiving repetitive data in consecutive slots, the method comprising: 

receiving, from a base station, configuration information including first information on repetitive data across consecutive slots and second information on a set of candidates of hybrid automatic repeat request (HARQ) feedback timing via a radio resource control (RRC) signaling; 

receiving, from the base station, downlink control information (DCI), wherein the DCI includes third information on resource assignment and fourth information for indicating the HARQ feedback timing; 

receiving, from the base station, the repetitive data across the consecutive slots based on the first information on the repetitive data and the third information on the resource assignment; 

in case that the repetitive data across the consecutive slots are successfully received, identifying the HARQ feedback timing among the set of candidates based on the second information on the set of candidates and the fourth information for indicating the HARQ feedback timing; and 

transmitting, to the base station, an acknowledgment (ACK) based on the HARQ feedback timing.
Claims 1, 8, 11 and 17            

A method of operating a terminal for receiving repetitive data in consecutive slots, the method comprising: 

receiving, from a base station, configuration information including first information on repetitive data across consecutive slots and second information on a set of candidates of hybrid automatic repeat request (HARQ) feedback timing via a radio resource control (RRC) signaling; 

receiving, from the base station, downlink control information (DCI) including third information on resource assignment and fourth information for indicating the HARQ feedback timing; 

receiving, from the base station, the repetitive data across the consecutive slots based on the first information on the repetitive data and the third information on the resource assignment; 

identifying the HARQ feedback timing among the set of candidates based on the second information on the set of candidates and the fourth information for indicating the HARQ feedback timing; and 



transmitting, to the base station, uplink control information (UCI) including at least one of an acknowledgment (ACK) or a negative-acknowledgement (NACK) associated with receiving the repetitive data across the consecutive slots based at least on the HARQ feedback timing

  

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1-3, 6-9, 11-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2016/0337086 A1 to Shen et al (herein after Shen) in view of WIPO publication WO 2017169589 to Yasukawa et al (herein after Yasukawa)  


	As to claims 1, 8, 11 and 17, Shen discloses a method of operating a terminal for receiving repetitive data in consecutive slots, the method comprising:

 	receiving, from a base station, configuration information including first information on repetitive data across consecutive slots and second information on a set of candidates of hybrid automatic repeat request (HARQ) feedback timing via a radio resource control (RRC) signaling (Shen; Fig.2; [0010]-[0012]; [0025] discloses of receiving and determining configuration information of the PDSCH. [0093] discloses of configuring timing sequence for PUSCCH and its corresponding PDSCH. [0011]-[0012] also discloses RRC signaling used for PDSCH configuration and HARQ -ACK configuration);
 	receiving, from the base station, the repetitive data across the consecutive slots based on the first information on the repetitive data and the third information on the resource assignment (Shen; [0089]; Fig.2 shows and discloses of receiving repetitive PDSCH in the consecutive sub-frame or slots);
 	identifying the HARQ feedback timing among the set of candidates based on the second information on the set of candidates and the fourth information for indicating the HARQ feedback timing (Shen; [0093] discloses of configuring PUCCH resource and timing sequence for PUCCH); and
 	transmitting, to the base station, uplink control information (UCI) including at least one of an acknowledgment (ACK) or a negative-acknowledgement (NACK) associated with receiving the repetitive data across the consecutive slots based at least on the HARQ feedback timing (Shen; [0093]; [0098] discloses of sending HARQ ACK).
 	Shen discloses of allocating resource for uplink control information or downlink shared channel. Shen fails to explicitly disclose of using DCI for allocating resources for the uplink. However, Yasukawa discloses 
 	receiving, from the base station, downlink control information (DCI) including third information on resource assignment and fourth information for indicating the HARQ feedback timing (Yasukawa; page 3, first paragraph discloses both of the downlink control channel that sends downlink control information (DIC) and RRC message are used to allocate resource for downlink data channel and uplink control channel. The paragraph also discloses of allocating HARQ feedback timing for uplink)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing data of the invention, because both of the references disclose of allocating resources for the downlink and uplink. One would be motivated to combine the teachings so that the UE knows uplink resource allocation information and feedback timing through DCI and sends uplink control information based on that.   

 	As to claims 2 and 12, the rejection of claim 1 as listed above is incorporated herein. In addition, Shen-Yasukawa discloses wherein the UCI corresponds to a first slot after the HARQ feedback timing from a second slot corresponding to an end of the repetitive data (Shen; Fig.2; [0093]; [0098] shows and discloses of sending HARQ feedback information after sending data in the PDSCH). 

 	As to claims 3 and 13, the rejection of claim 1 as listed above is incorporated herein. In addition, Shen-Yasukawa discloses wherein the third information on the resource assignment includes start information for indicating a start of the repetitive data (Shen; Fig.2; [0089] shows and discloses start and end of the subframe used for transmitting repetitive PDSCH).

As to claims 6 and 15, the rejection of claim 1 as listed above is incorporated herein. In addition, Shen-Yasukawa discloses wherein the DCI further includes fifth information for HARQ identification (Yasukawa; page 3, first paragraph discloses of sending plurality of information through DCI. One of this information could be fifth information).

As to claims 6 and 15, the rejection of claim 1 as listed above is incorporated herein. In addition, Shen-Yasukawa discloses wherein the configuration information further includes fifth information for a physical uplink control channel (PUCCH) resource set, and the DCI further includes sixth information for indicating a PUCCH resource, and wherein a PUCCH resource for transmitting at least one of the ACK and the NACK is determined based on the fifth information for the PUCCH resource set and the sixth information for indicating the PUCCH resource (Yasukawa; page 3, first paragraph discloses both of the downlink control channel that sends downlink control information (DIC) and RRC message are used to allocate resource for downlink data channel and uplink control channel. The paragraph also discloses of allocating HARQ feedback timing for uplink)

As to claim 9, the rejection of claim 8 as listed above is incorporated herein. In addition, Shen-Yasukawa discloses wherein 
the UCI corresponds to a first slot after the HARQ feedback timing from a second slot corresponding to an end of the repetitive data (Shen; Fig.2; [0093]; [0098] shows and discloses of sending HARQ feedback information after sending data in the PDSCH), and
 	wherein the third information on the resource assignment includes start information for indicating a start of the repetitive data (Shen; Fig.2; [0089] shows and discloses start and end of the subframe used for transmitting repetitive PDSCH).

As to claim 18, the rejection of claim 17 as listed above is incorporated herein. In addition, Shen-Yasukawa discloses wherein the UCI corresponds to a first slot after the HARQ feedback timing from a second slot corresponding to an end of the repetitive data (Shen; Fig.2; [0093]; [0098] shows and discloses of sending HARQ feedback information after sending data in the PDSCH). 

As to claim 19, the rejection of claim 17 as listed above is incorporated herein. In addition, Shen-Yasukawa discloses wherein the third information on the resource assignment includes start information for indicating a start of the repetitive data (Shen; Fig.2; [0089] shows and discloses start and end of the subframe used for transmitting repetitive PDSCH). 

4. 	Claim(s) 4-5, 10, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2016/0337086 A1 to Shen et al (herein after Shen) in view of WIPO publication WO 2017169589 to Yasukawa et al (herein after Yasukawa) in view of U.S.  Pre-Grant Publication US 2018/0343651 A1 to Majmundar et al (herein after Majmundar)

As to claims 4 and 14, Shen- Yasukawa discloses first slot and second slot (See Shen Fig.2), but fails to explicitly disclose of sending transport block in the slot. However, Majmundar discloses
wherein the consecutive slots include a first slot and a second slot after the first slot, and wherein a first transport block (TB) is received across the first slot, and a second TB is received across the second slot (Majmundar; [0071] discloses of transmitting transport blocks via slot)
 	 It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing data of the invention. One would be motivated to combine the teachings in order send downlink shared data in the transport block

As to claim 5, Shen- Yasukawa discloses slots, but fails to explicitly disclose of sending transport block in the part of the slot. However, Majmundar discloses 
 wherein the consecutive slots include a first slot and a second slot after the first slot, and wherein a TB is received across at least part of the first slot and at least part of the second slot (Majmundar; [0071] discloses of transmitting transport blocks via mini-slot. Mini slot is the part of a slot which is known in the technology)
 	 It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing data of the invention. One would be motivated to combine the teachings in order send downlink shared data in the transport block

 As to claims 10 and 20, Shen- Yasukawa discloses first slot and second slot (See Shen Fig.2), but fails to explicitly disclose of sending transport block in the slot. However, Majmundar discloses
wherein a first transport block (TB) is transmitted across the first slot and a second TB is received across the second slot (Majmundar; [0071] discloses of transmitting transport blocks via slot. Here Majmundar is applied for the 1st alternative), or a 
TB is transmitted across at least part of the first slot and at least part of the second slot
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing data of the invention. One would be motivated to combine the teachings in order send downlink shared data in the transport block

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478